Citation Nr: 0639157	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  03-26 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for low back strain.

2. Entitlement to service connection for a bilateral foot 
condition.


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
June 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that denied claims for service connection for 
low back strain and a bilateral foot condition.
In a letter to the RO in November 2002, the veteran revoked 
the power of attorney designating the Veterans of Foreign 
Wars as his representative.  See 38 C.F.R. § 20.607 (2006).  
He stated that he was designating The American Legion as his 
new representative.  Consequently, the Board, in February 
2006, remanded the case to the RO in order to afford the 
veteran an opportunity to designate a new representative if 
he so desired.  In March 2006 the RO provided the veteran the 
appropriate form (VA Form 21-22) to designate a new 
representative.  No response was thereafter received from the 
veteran.  Accordingly the Board will proceed with appellate 
review of the issues before it with the assumption that 
representation in this matter is not currently desired by the 
veteran. 


FINDING OF FACT

Notwithstanding medical data on file denoting the presence of 
current disablement of the veteran due to a low back strain 
and bilateral tarsal tunnel syndrome, competent evidence of a 
nexus between these disorders and the veteran's period of 
service or any event thereof is lacking.


CONCLUSION OF LAW

A low back strain and a bilateral foot condition were not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in April 2002, November 
2003, and December 2004; a rating decision in June 2002; and 
a statement of the case in July 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the March 2003 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

Service connection for a low back strain and a bilateral foot 
condition

The veteran contends in statements on file that he has a low 
back and a bilateral foot condition and that both disorders 
originated in service or are otherwise the result of his 
period of active duty.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
 
Here none of the contemporaneous service medical records show 
complaints or findings referable to the veteran's low back or 
feet.  On the veteran's April 1970 medical examination for 
service separation, no pertinent back or foot abnormalities 
was shown.  A clinical evaluation of his feet and spine found 
no abnormality.  On a contemporaneous report of medical 
history the veteran specifically denied any past or present 
history of back trouble of any kind.  He also denied any past 
or present history of foot trouble.

The post service evidence shows that in May 1997, many years 
after service, the veteran was evaluated and treated for an 
injury to his back when he twisted it jumping back from a 
grill that "blew up" during the process of lighting it.  
Following a physical examination of the veteran by his 
private physician low back strain was diagnosed.  An EMG in 
February 2004 was interpreted by the veteran's private 
physician to show the presence of mild bilateral tarsal 
tunnel syndrome.  

The initial clinical manifestation of back and bilateral foot 
conditions, as shown above, are too remote in time from the 
veteran's service to support the claim that these conditions 
are related to service absent objective evidence to the 
contrary.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 
230 F.3d 1330 (Fed Cir 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  Furthermore, the 
competent medical evidence, while showing the presence of 
current low back and bilateral foot disabilities, does not 
demonstrate any relationship between those disabilities and 
the veteran's service.

Here there is absent from the record competent (medical) 
evidence linking the veteran's post service low back strain 
and/or bilateral tarsal tunnel syndrome or any other 
disability involving the veteran's back or feet to his period 
of service.  Rather it is only the veteran that voices an 
opinion about the relationship between his post service back 
and foot problems and his period of service.  The record does 
not reflect that the veteran has the requisite medical 
background or training so as to render his opinion as o 
questions of medical diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Absent competent evidence of a nexus between the veteran's 
current low back disorder and/or bilateral foot disorder and 
the veteran's service, a preponderance of the evidence is 
against entitlement to service connection for the claimed 
disabilities   In reaching this decision the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b); however, 
as the preponderance of the evidence is against the veteran's 
claims for service connection, such statue is not for 
application in this instance.




ORDER

Service connection for low back strain is denied.

Service connection for a bilateral foot condition is denied.




____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


